Citation Nr: 1242913	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an effective date earlier than May 25, 2010, for the assignment of a 30 percent rating for service-connected peripheral neuropathy of the right lower extremity.

5.  Entitlement to an effective date earlier than May 25, 2010, for the assignment of a 30 percent rating for service-connected peripheral neuropathy of the left lower extremity.

6.  Entitlement to an effective date earlier than May 25, 2010, for the establishment of service connection for peripheral neuropathy of the right upper extremity.

7.  Entitlement to an effective date earlier than May 25, 2010, for the establishment of service connection for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision promulgated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and an August 2010 rating decision by the RO in St. Petersburg, Florida.  In pertinent part, the March 2007 rating decision denied service connection for hearing loss, vertigo, and hypertension.  The August 2010 rating decision assigned increased ratings of 30 percent respectively for the peripheral neuropathy of the right and left lower extremities, and established service connection for peripheral neuropathy of the right and left upper extremities, all of which was effective from May 25, 2010.

The Atlanta RO is identified as still having jurisdiction over the Veteran's VA claims folder.

The Board acknowledges that the March 2007 rating decision also denied tinnitus, and indentified that disability as being associated with the hearing loss and vertigo.  However, in his Notice of Disagreement (NOD), the Veteran identified hearing loss and vertigo as claims he wished to appeal, but did not identify tinnitus as such an issue.  Therefore, the Board finds he did not perfect or even initiate an appeal regarding the denial of service connection for tinnitus.  As such, the Board does not have jurisdiction to address this claim.  See 38 C.F.R. §§ 20.200, 20.201 (2012).

The Board observes that the Veteran also perfected appeals on the issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities, and for coronary artery disease (CAD).  However, as noted in the preceding paragraph, service connection was established for peripheral neuropathy of the upper extremities by the August 2010 rating decision.  Similarly, service connection was established for CAD by a June 2011 rating decision.  In view of the foregoing, these service connection claims have been resolved and are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board further observes that the Veteran requested a hearing in conjunction with this appeal, and that such a hearing was scheduled for September 2012.  However, the Veteran failed to report for this hearing, and no good cause has been shown for this failure.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to his vertigo, hypertension, and earlier effective date claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue adjudicated by this decision have been completed.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current hearing loss disability was incurred in or otherwise the result of his active service.


CONCLUSION OF LAW

Service connection is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2012); Hensley v. Brown, 5 Vet. App. 155 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice regarding his claim of service connection for hearing loss via letters dated in April 2006, which was clearly prior to the March 2007 rating decision that is the subject of this appeal.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability ratings and effective dates as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim of service connection for hearing loss and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not indicated that there is outstanding evidence which relates the etiology of his current hearing loss disability to service.  With respect to records from Wayne Memorial Hospital, the Veteran was asked by the RO in a November 2008 letter to provide a current release of information form.  The Veteran did not provide the requested form to the RO.  As noted in the Introduction, his hearing request is deemed withdrawn.  Moreover, he was accorded a VA medical examination in February 2007 which included an opinion that addressed the etiology of his current bilateral hearing loss disability supported by stated rationale.  As this opinion was based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds it is supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the February 2007 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

Medical records were added to the claims folder after the March 2009 statement of the case was issued concerning the hearing loss claim.  While a supplemental statement of the case was not thereafter furnished, there is no prejudice as the records are not relevant to whether the Veteran has a hearing loss disability that was incurred in or aggravated by active service.  Accordingly, it is not necessary to solicit a waiver of agency of original jurisdiction review.  See 38 C.F.R. § 20.1304 (2012).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules stated above, service connection may also be established for certain diseases that were initially manifested, generally to a compensable degree of 10 percent or more, within a specified presumption period after separation from service.  This presumption period is generally within the first post-service year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307.  This presumption includes organic diseases of the nervous system such as sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss and it must be denied.

The Veteran has essentially contended that he developed hearing loss as a result of in-service noise exposure from artillery and described the circumstances thereof.  He is competent to describe such in-service noise exposure.  Moreover, such exposure is consistent with his military career field of artilleryman, and his acoustic trauma was previously conceded below.  In short, his account of such exposure is credible and is accepted as such for the purposes of adjudicating this case.  To the extent that the Veteran asserts that he engaged in combat, the Board notes that 38 U.S.C.A. § 1154 merely relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  A claimant must still provide evidence of a relationship between an injury in service and a current disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007),

The Board also observes that the Veteran, as a lay person, is competent to describe visible hearing problems.  However, as detailed above, competent medical testing is required to show whether he has a hearing loss disability pursuant to VA regulations and/or evidence of hearing loss pursuant to Hensley, supra.  Moreover, in this case there is no evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 until years after service.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further observes that there was evidence of pre-existing hearing loss pursuant to Hensley, supra, at the time of the Veteran's entry into active duty.  For example, audiological evaluation conducted as part of his October 1967 pre-induction examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5 (20)
0 (10)
5 (15)
10 (20)
25 (30)
55 (65)
LEFT
0 (15)
0 (10)
0 (10)
10 (20)
15 (20)
35 (45)

NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  In pertinent part, this conversion requires the following additions to audiological results: 15 at 500 Hertz; 10 at 1000 Hertz; 10 at 2000 Hertz; 10 at 3000 Hertz; 5 at 4000 Hertz; and 10 at 6000 Hertz.  Further, even if the original numbers were in the ISO-ANSI standards there was still evidence of hearing loss for the 4000 and 6000 Hertz on the right ear, and at 6000 Hertz for the left ear.  This level of hearing acuity does not meet the requirements of 38 C.F.R. § 3.385 and a hearing defect was not otherwise noted by the examiner on the induction report, therefore, the presumption of soundness applies.  

Audiological evaluation conducted as part of his November 1969 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
0
0
10
10
20
35
LEFT
0
5
5
0
0
0

These results indicate an improvement from both the pre- and post-adjusted results from the August 1967 pre-induction examination.    

The Board also notes that there was no competent medical evidence showing a hearing loss disability as defined by 38 C.F.R. § 3.385 until years after the Veteran's separation from service.  As such, he is clearly not entitled to a grant on a presumptive basis as it was not present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)

Here, the only competent medical opinion to address the etiology of the Veteran current bilateral hearing loss is that of the February 2007 VA audio examination and this opinion is against the disability being related to service.  Specifically, the examiner stated that while the Veteran did have significant high frequency hearing loss, his hearing loss was normal at separation.  Therefore, the examiner opined that the hearing loss was of a post-service occurrence.  Even if the Veteran was competent to provide an etiological opinion as to the cause of his hearing loss, and such evidence were found to be probative and credible, it would be outweighed by the VA medical examiner's opinion.  The examiner's opinion is highly probative evidence as it was provided following a review of the history, an examination and as a rationale was provided for the opinion.  The Veteran has merely asserted that current hearing loss is related to excessive noise in service and has provided no rationale for the opinion.  

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current hearing loss disability was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.



ORDER

Service connection for bilateral hearing loss is denied.


REMAND

In regard to the peripheral neuropathy of the upper and lower extremities, the Board observes that following the August 2010 rating decision the Veteran submitted a statement dated later that same month questioning why he was not assigned effective dates from May 2007 for these disabilities.  He has submitted other statements to this effect, to include allegations that such action was clear and unmistakable error (CUE).  The Board also observes that the RO sent correspondence to the Veteran informing him that VA does not recognize a free-standing claim for an earlier effective date.  However, in this case it appears that the Veteran's August 2010 statement did constitute a timely NOD to the May 2010 effective date for the assignment of a 30 percent rating for the service-connected peripheral neuropathy of the lower extremities, and the May 2010 effective date for the establishment of service connection for peripheral neuropathy of the upper extremities.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  It is also noted that this is consistent with the fact the Veteran has emphasized the May 2010 effective dates, and service connection was established for peripheral neuropathy of the lower extremities by a February 2009 decision review officer (DRO) decision, and were effective from January 2006.

Despite the foregoing, the documents assembled for the Board's review do not show a Statement of the Case (SOC) has been promulgated on these issues as required by 38 C.F.R. §§ 19.29 , 19.31.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).  Consequently, a remand is required to ensure an SOC is promulgated on these earlier effective date claims.

With respect to the Veteran's claims of service connection for vertigo and hypertension, the Board observes that he contended, in part, that these disabilities were secondary to his service-connected diabetes mellitus type II.  Under the law, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In denying the vertigo claim below, the RO noted that a January 2006 medical record from a Dr. M (identified as a VA clinician) indicated that the vertigo was a complication of the diabetes mellitus.  However, the RO found that vertigo was not a typical complication of diabetes, and that Dr. M provided no basis for the conclusion.  The Board acknowledges that the Court has indicated an examination that provides an etiology opinion without a rationale is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Nevertheless, no VA medical examination appears to be of record which specifically addresses the issue of whether vertigo is secondary to the service-connected diabetes mellitus.  This is of particular concern as a February 2007 VA examination did address whether other claimed disabilities, such as hypertension, were secondary to the service-connected diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.).

The Board further observes the March 2009 SOC on the vertigo claim also denied service connection on the basis that medical treatment records indicated that the vertigo was due to the Veteran's CAD.  Similarly, as part of the March 2007 rating decision, the RO denied hypertension as secondary to CAD because it was a nonservice-connected disability.  Although service connection was not in effect for CAD at the time of either the March 2007 rating decision or March 2009 SOC, as noted in the Introduction service connection was established for CAD by a June 2011 rating decision.  Nevertheless, no competent medical examination was accorded to the Veteran to address these issues of secondary service connection.

In view of the foregoing, the Board finds that a remand is required to accord the Veteran a VA medical examination and opinion to adequately address the nature and etiology of his claimed vertigo and hypertension, to include as secondary to a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's vertigo and hypertension should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue to the Veteran a SOC as to the issues of entitlement to an effective date earlier than May 25, 2010, for the assignment of 30 percent evaluations for the service-connected peripheral neuropathy of the right and left lower extremities, as well as the establishment of service connection for peripheral neuropathy of the right and left upper extremities.  The AMC/RO should advise him of the time period in which to perfect an appeal.  If, and only if, he perfects an appeal as to these matters, should the case be returned to the Board for further consideration. 

2.  Obtain recent VA medical records not already of record.

3.  The AMC/RO should request that the Veteran identify any other medical records pertaining to the treatment of vertigo and hypertension that are not already of record, which may include records from Wayne Memorial Hospital.  After securing any necessary release, the AMC/RO should obtain those records not on file.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his vertigo and hypertension.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

(a)  Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the vertigo and/or hypertension began in or were otherwise the result of the Veteran's active service.  Please provide a complete explanation for the opinion.

(b)  If the examiner concludes that either of these disabilities is not directly related to active service, then the examiner must express an opinion as to whether it is at least as likely as not that vertigo and hypertension were caused by service-connected diabetes mellitus and/or CAD.  Please provide a complete explanation for the opinion.

(c)  The examiner must also express an opinion as to whether it is at least as likely as not that vertigo and hypertension were aggravated by service-connected diabetes mellitus and/or CAD.  By aggravation, the Board means an increase in severity that is beyond natural progression.  Please provide a complete explanation for the opinion.

5.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues of service connection for vertigo and tinnitus in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the March 2009 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


